DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 8/3/2021 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NANAI (2014/0079443 A1).
Nanai teaches, regarding claim 7, an optical sensor comprising: a substrate; a first light emitting element provided on the substrate; a first light receiving element, which is provided on the substrate, and is configured to receive specularly reflected light from an object to be measured; a second light emitting element provided on the substrate; and a second light receiving element, which is provided on the substrate, and is configured to receive diffusely reflected light from the object to be measured, wherein an area of a light receiving surface of the first light receiving element is smaller than an area of a light receiving surface of the second light receiving element (figure 5 shows first and second light receiving surfaces 301 and 302 wherein an area of a first light receiving surface is smaller than an area of the second light receiving element depending upon the size of the area that is chosen).
Regarding claim 8, the first light receiving element 301 is configured to receive diffusely reflected light from the object to be measured in a case in which the second light emitting element 302 irradiates the object to be measured with light.
Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimba et al. (2013/0302050 A1) teaches a registration detecting means.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG